Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
  
Amendment Entry
1.	Applicant's amendment and response filed November 21, 2022 is acknowledged and has been entered.  Claims 1-9 and 11-16 have been amended. Claim 8 is withdrawn.  Claim 10 has been cancelled. Accordingly, claims 1-9 and 11-16 are pending.  Claims 1-7, 9, and 11-16 are under examination.

Withdrawn Rejections / Objections
2.	Any objection or rejection not reiterated herein, has been withdrawn.
3.	The rejections of claim 10 are now moot in light of Applicant's cancellation of the claim.
4.	In light of Applicant’s amendment and arguments, the rejection of claims 1-5, 13, and 14 under 35 U.S.C. 102(a)(1) as being anticipated by Bergelson et al. (Chemistry and Physics Lipids 37: 165-195 (1985)), is hereby, withdrawn.
5.	In light of Applicant’s amendment and arguments, the rejection of claims 6 and 7 under 35 U.S.C. 103 as being unpatentable over Bergelson et al. in view of DeVaux et al. (Bristol Myers Squibb. HTRF Symposium (April 25, 2013)), is hereby, withdrawn.
6.	In light of Applicant’s amendment and arguments, the rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over Bergelson et al. in view of DeVaux et al., and in further view of Blake et al. (Journal of Visualized Experiments 54 (e3289): 1-9 (August 2011)), is hereby, withdrawn.
7.	In light of Applicant’s amendment and arguments, the rejection of claims 10, 11, 15, and 16 under 35 U.S.C. 103 as being unpatentable over Bergelson et al. in view of DeVaux et al., and in further view of Smith et al. (Journal of Biomolecular Screening 17(6): 713-726 (2012)), is hereby, withdrawn.
8.	In light of Applicant’s amendment and arguments, the rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Bergelson et al. in view of DeVaux et al., and in further view of Smith et al., as applied to claims 1 and 11, and further in view of Zwier et al. (Journal of Biomolecular Screening 15(10): 1248-1258 (2010)), is hereby, withdrawn.

Priority
9.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(b) or 365(b), and 37 CFR 1.55 on the basis of the filing dates of PCT/EP2017/083266 filed 12/18/2017 which is a CONTINUATION of EUROPEAN PATENT OFFCE (EPO) 16205785.5 filed 12/21/2016.  Based on the filing receipt, the effective filing date of this application is December 21, 2016 which is the filing date of Foreign Application EPO 16205785.5 from which the benefit of foreign priority is claimed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 1-7, 9 and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	 Claim 1 is vague and indefinite in lacking clear antecedent basis in reciting, “determining functionality of the antibody or ligand by correlating the level of expression of the reporter gene with the level of target antigen activation or inhibition” in step iv) because step iii) only recites “measuring binding of the antibody or ligand to the target antigen by determining an energy transfer….” Therefore, claim 1 fails to clearly define how the measured binding of the antibody or ligand to the target antigen in step iii) correlates to the level of target antigen activation or inhibition and/or the level of the expression of the reporter gene in step iv). See also claim 14.
Claim 1, step iv) in line 6 is indefinite in lacking clear antecedent basis in reciting, “functionality is assessed in the same vial” because steps i), ii), and/or iii) do not appear to recite “a vial.”
Claim 9 recites improper Markush language in reciting, “the lipid compound is selected from the group synthetic function-spacer-lipid constructs (FSL), and … carbocyanine dyes.”  Perhaps, Applicant intends, “the lipid compound is selected from the group consisting of synthetic function-spacer-lipid constructs (FSL), and … carbocyanine dyes.”
Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, the recitation of “the lipid-like compound is selected from FSL, FSS, and amphipathic molecules” has been recited in amended claim 1.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation “FSL, FSS, and amphipathic molecules”, and the claim also recites “like fluorescent lipophilic cationic carbocyanine dyes” which is the narrower statement of the range/limitation. . The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 14 stands indefinite and ambiguous in relation to claim 1 in reciting, “measuring the binding to the target antigen and determining target antigen activation or inhibition” because it is unclear as recited how “target antigen activation or inhibition” is determined based on the FRET labels in claim 1; and therefore, it is further unclear how the instant recitation of “target antigen activation or inhibition” correlates structurally and/or functionally to its binding to the antibody of claim 1 so as to additionally provide indication of “activation or inhibition.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	Claims 1-7, 9, 11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bergelson et al. (Lipid-Specific Fluorescent Probes in Studies of Biological Membranes. Chemistry and Physics Lipids 37: 165-195 (1985)) in view of DeVaux et al. (Applications of HTRF and Tag-Lite Assays for HTP Antibody Screening (Bristol Myers Squibb. HTRF Symposium (April 25, 2013)), and further in view of Smith et al. (Feasibility of Implementing Cell-Based Pathway Reporter Assays in Early High-Throughput Screening Assay Cascades for Antibody Drug Discovery. Journal of Biomolecular Screening 17(6): 713-726 (2012)) and Blake et al. (FSL Constructs: A Simple Method for Modifying Cell/Virion Surfaces with a Range of Biological Markers Without Affecting their Viability. Journal of Visualized Experiments 54 (e3289): 1-9 (August 2011)).
	Bergelson et al. teach a highly sensitive in vitro ligand-receptor binding assay method for determining antibody or ligand specific binding to a target antigen or cell receptor expressed in cells (Abstract; p. 188, 3rd full ¶). Bergelson et al. specifically teach using synthetic lipid-specific fluorescent probes which are natural lipids but synthesized to carry an apolar fluorophore in one of the hydrocarbon chains. Hence, such probes retain the head groups and resemble the molecular shape of native (naturally occurring) membrane lipids and largely mimic the behavior of their natural prototypes in cell membranes. Bergelson et al. found that two types of fluorophores anthrylvinyl group and perylenoyl group were well-suited for the synthesis of the lipid-specific fluorescent probes; and that both fluorophores in tandem can be used to study lipid-protein (antibody or ligand) and lipid-lipid binding interactions in cell membranes of cells such as erythrocytes or red blood cells (RBCs) (Abstract; p. 172, 3rd full ¶ to p. 174).
In practice, Bergelson et al. teach providing cells that express the cell receptor in cell membranes which are labeled with a synthetic lipid-like compound (anthrylvinyl-labeled lipid, perylenoyl-labeled lipid) which permits measurement of time-resolved fluorescence polarization and excitation energy transfer; thereby, providing an energy donor (Abstract; p. 172, 3rd full ¶ to page 174). Bergelson et al. specifically further teach adding or contacting the antibody or ligand to be tested; and then measuring time-resolved fluorescence polarization values as well as time resolved resonance energy transfer to determine specific binding of the antibody/ligand to the cell receptor (tryptophanyls to lipid-specific probes). In this case, the antibody or secondary antibody provides the energy acceptor (p. 182; pp. 188-190). Bergelson et al. teach that conformational changes of membrane embedded target antigen or cell receptor protein activation resulting to molecular organization of boundary lipids and induced by antibody or ligand-receptor binding to activation site on the receptor protein molecule (ligand-receptor complexes) results to change in fluorescence polarization which is measured.  Accordingly, measuring binding to the target antigen or receptor protein and determining target antigen activation are performed simultaneously (pp. 188-190).
	Although Bergelson et al. does not teach fluorescence resonance energy transfer donor and acceptor and the energy transfer is FRET.
	Devaux et al. teach Homogeneous Time-Resolved Fluorescence (HTRF)  assay technology which combines fluorescence resonance energy transfer (FRET) with time-resolved measurement of fluorescence (p. 1).  Devaux et al. teach a preliminary step of transfecting cells (p. 2). Devaux et al. teach contacting a Tag-lite labeled cell which expresses a G-protein-coupled receptor (GPCR) FRET energy donor with an antibody to be tested that is conjugated to a FRET energy acceptor (Alexa Fluor). Devaux et al. teach measuring time-resolved FRET (HTRF) to determine specific binding of the antibody to the cell receptor based on energy transfer (p. 23).
Bergelson et al. and Devaux et al. do not teach that the cells comprise a reporter gene under the control of a response element of the target antigen.
Smith et al. teach an in vitro cell-based receptor (target antigen) assay which implements functional therapeutic antibody screening (Abstract). Smith et al. specifically teach a preliminary step of transfecting cells (HEK293T) with an expression vector comprising DNA sequence encoding a reporter gene which encodes a B lactamase enzyme (an enzyme having a detectable catalytic activity); and operably linked to NF-kB promoter under the control of NF-kB pathway-specific transcriptional factor (response element) (p. 714, col. 2, 1st full ¶; p. 716, cols. 1 & 2; Table 2).  Smith et al. teach that beta lactamase reporter technology is well suited for high-throughput screening (HTS) due to its robust ratiometric FRET-based readout that enables detection of subtle changes in signaling pathways (p. 714, col. 2, 1st full ¶).  The in vitro cell-based receptor assay which implements functional antibody screening as taught by Smith et al. comprises determining functionality of the ligand or antibody’s ability or elicit a cellular response by correlating the reporter gene expression level with the cell receptor activation/inhibition level (Figure 1; Figure 2). In Table 2, Smith et al. show that the cell receptor (target antigen) and the response element (transcription factor) are part of the nuclear factor kappa-light-chain-enhancer of activated B cells (NF-kB) pathway (p. 714, col. 2, 1st full ¶; Table 2).
It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to incorporate time-resolved FRET or HTRF-based ligand-receptor binding measurement as taught by Devaux to determine energy transfer between lipid-like compound labelled cell receptor that provides energy donor and labeled antibody/ligand that provides energy acceptor in the method of Bergelson that uses lipid-specific fluorescent probes in ligand-receptor binding assays because Bergelson provides the advantage in using time-resolved fluorescence polarization in determining conformational changes that occur with membrane boundary lipids that undergo molecular organization and Devaux taught that further improvement in ratiometric measurement has been shown with the use of HTRF in measuring ligand-receptor binding assays which combines FRET with time-resolved measurement of fluorescence. One of ordinary skill would have had reasonable expectation of success in combining the teachings of Bergelson and Devaux in providing advantageous labels and measurements for ligand-receptor binding assays because both of Bergelson and Devaux teach analogous art of using in vitro ligand-receptor binding assays in screening for binding and functionality of therapeutic antibodies.
It would have further been obvious to one of ordinary skill in the art before the filing date of the instant invention to incorporate the reporter gene constructs taught by Smith into the ligand-receptor binding assays taught by Bergelson as modified by Devaux because Bergelson provides the advantage in using time-resolved fluorescence polarization in determining conformational changes that occur with membrane boundary lipids when measuring ligand-receptor binding assays and Devaux taught that further improvement in ratiometric measurement has been shown with the use of HTRF which combines FRET with time-resolved measurement of fluorescence. One of ordinary skill would have had reasonable expectation of success in combining the teachings of Bergelson, Devaux, and Smith because all three references teach analogous art of using in vitro ligand-receptor binding assays in screening for binding and functionality of therapeutic antibodies.
Bergelson et al., DeVaux et al., and Smith et al. differ from the instant invention in failing to teach that the lipid-like compound is a synthetic function-spacer-lipid construct (FSL). 
	Blake et al. teach the KODE Technology which are lipid-like constructs consisting of three components: a functional head group, a spacer, and a lipid tail. These lipid-like constructs are synthetic function-spacer-lipid constructs (FSL) which are inserted into cell membranes (Abstract; p. 2; Figure 1). Cell membranes having the FSL construct inserted thereto advantageously maintain their normal viability and functionality. According to Blake et al., spontaneous incorporation and dispersion of the FSL constructs into cell membranes and low toxicity makes FSL constructs valuable research tools for the study of cells (Abstract).
  	One of ordinary skill in the art before the filing date of the instant invention would have been motivated to substitute the lipid-like compounds in the form of lipid-specific fluorescent probes as taught by Bergelson as modified by Devaux and Smith with the FSL constructs of Blake because Blake taught that cell membranes having the low toxicity FSL constructs inserted thereto are able to maintain their normal viability and functionality which serve as valuable research tools for the study of cells.

12.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bergelson et al. (Chemistry and Physics Lipids 37: 165-195 (1985)) in view of DeVaux et al. (Bristol Myers Squibb. HTRF Symposium (April 25, 2013)), and further in view of Smith et al. (Journal of Biomolecular Screening 17(6): 713-726 (2012)) and Blake et al. (Journal of Visualized Experiments 54 (e3289): 1-9 (August 2011)), as applied to claims 1 and 11 above, and further in view of Zwier et al. (Fluorescent Ligand-Binding Alternative Using Tag-Lite Technology. Journal of Biomolecular Screening 15(10): 1248-1258 (2010)).
	Bergelson et al., DeVaux et al., Smith et al., and Blake et al. are discussed supra. Bergelson et al., DeVaux et al., Smith et al., and Blake et al. differ from the instant invention in failing to teach a reporter gene that encodes for GFP.
Zwier et al. teach fluorescence-based receptor binding assays used to identify high-affinity, selective, potent GPCR therapeutic antibodies (drugs) which uses transient or stable recombinant cell lines (Abstract). In FRET-based GPCR receptor binding assays, Zwier et al. provide that stable recombinant cell lines having GPCR-fused with a reporter gene which encodes green fluorescent protein (GFP) are well-known.
It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to substitute the reporter gene of Smith with one that encodes for GFP as taught by Zwier and incorporate the GFP reporter gene constructs into the ligand-receptor binding assays taught by Bergelson as modified by Devaux, Smith, and Blake because Bergelson provides the advantage in using time-resolved fluorescence polarization in determining conformational changes that occur with membrane boundary lipids in measuring ligand-receptor binding assays and Devaux taught that further improvement in ratiometric measurement has been shown with the use of HTRF in measuring ligand-receptor binding assays which combines FRET with time-resolved measurement of fluorescence. One of ordinary skill would have had reasonable expectation of success in combining the teachings of Bergelson, Devaux, Smith, Blake and Zwier because all five references teach analogous art of using in vitro ligand-receptor binding assays in screening for binding and functionality of therapeutic antibodies.

Response to Arguments
13.	Applicant’s arguments with respect to claims 1-7, 9, and 11-16 have been considered but are moot in light of the new grounds of rejection necessitated by Applicant’s amendment and because the new grounds of rejection does not rely on the combination of references applied in the prior rejection of record for the relevant teaching or matter specifically challenged in the arguments.

14.	Applicant's arguments filed November 21, 2022 have been fully considered but they are not persuasive. 
	A) Applicant amended claim 1 so as to be consonant and in accordance with the claims recited in EP counterpart EP 17825490.0. As such, Applicant argues that the full combination of features set forth in the amended claim and claims dependent therefrom are novel over Bergelson and nonobvious over the combinations of Bergelson with  Devaux and further with each one of Smith, Blake, and Zwier. 
Applicant’s argument is not persuasive because as set forth herein supra, each of the features recited as limitations in amended claim1 and claims depended therefrom are taught and rendered obvious by the current updated combinations of Bergelson with Devaux, Smith, and Blake, as well as Zwier. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, Bergelson et al. teach determining antibody or ligand specific binding to a target antigen expressed on a cell surface in cell membranes; the cell being labeled with a synthetic lipid-like compound (anthrylvinyl-labeled lipid, perylenoyl-labeled lipid) which provides an energy donor. The antibody or ligand being provided as energy acceptor. Devaux is combined and relied upon for teaching FRET donor and acceptor and the energy transfer being FRET. Smith is combined and relied upon for teaching cells which may be transfected with an expression vector comprising DNA sequence which encodes a reporter gene which encodes B lactamase enzyme having a detectable catalytic activity operably linked to NF-kB promoter under the control of NF-kB pathway-specific transcriptional factor (response element) of the target antigen. The in vitro cell-based receptor assay which implements functional antibody screening comprises determining functionality of the ligand or antibody’s ability to elicit a cellular response by correlating the reporter gene expression level with the cell receptor activation / inhibition level. Blake is combined and relied upon for teaching FSL constructs which are inserted into cell membranes as lipid-like compounds which advantageously allows cells to maintain normal viability and functionality to render them valuable research tools for the study of cells.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

15. 	No claims are allowed.
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1678                                                                                                                                                                                                        



December 3, 2022